COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-18-00180-CR


HARRY C. WASHINGTON                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                        STATE

                                   ----------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1458141D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      On April 27, 2018, we notified Appellant Harry C. Washington of our

concern that we lacked jurisdiction over this appeal because he was attempting

to appeal from a judgment of acquittal. 2       We generally have jurisdiction to



     1
      See Tex. R. App. P. 47.4.
     2
      Appellant’s companion case in cause number 02-18-00181-CR remains
pending because that appeal is from a judgment of conviction.
consider an appeal in a criminal case only when there has been a final judgment

of conviction. See Tex. Code Crim. Proc. Ann. art. 44.02 (West 2018); McKown

v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).

      We informed Appellant that his appeal would be dismissed for want of

jurisdiction unless he or any party desiring to continue the appeal filed with this

court, on or before May 7, 2018, a response showing grounds for continuing the

appeal.   See Tex. R. App. P. 43.2(f), 44.3.       No response has been filed.

Accordingly, we dismiss the appeal. See Tex. R. App. P. 43.2(f).


                                                   /s/ Bonnie Sudderth

                                                   BONNIE SUDDERTH
                                                   CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 7, 2018




                                        2